DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 9, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (US-5323552) in view of MacDonald (US-2012/0002904).
As to claims 5, 7, 9, 11, 16, 17 Fritz teaches a modular display system comprising display modules each comprising transparent front sheet 14 and rear sheet 12 joined at three edges to form a pocket 10. (see figures 1-5, column 2 lines 59-63).  An artistic work 16 is inserted in each pocket (see figure 5, column 3 lines 35-44).  The display modules are joined at their edges by connecting elements, snap buttons 24, to form a composite display sheet that is then attached to a wall. (see Fritz figure 6, column 3 lines 49-58).
Fritz does not teach zippers.  MacDonald teaches a modular drop sheet system with fastening means around its perimeter (see MacDonald figure 17) and teaches “extended drop sheets 1500, 1500c and 1500d can be releasably attached to respective bags 100b, 100c, 100d where extended drop sheets 1500, 1500c and 1500d unfolds from respective bags 100b, 100c, 100d, for example via any suitable apparatus, including but not limited to a frictional sealing apparatus, an elastic sealing apparatus, a watertight sealing apparatus, an airtight sealing apparatus, a ziplock, a zipper apparatus, a slider apparatus, a press and seal apparatus, Velcro.TM., and complimentary loop and hook apparatus..” (see paragraph 0054).  It would have been obvious to one of ordinary skill in the art to substitute the fastening means of the picture frame of Fritz to be zippers, press and seal, zip lock, slider, or hook and loop fasteners such as as taught by MacDonald, in order to make assembly of a modular display easier and since the mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art.

Claim 8 and 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (US-5323552) in view of MacDonald (US-2012/0002904) and further in view of USPS Priority Mail Address Label 228.
	As to claims 8, and 12 and 18, Fritz does not teach using a Label 228 as the artistic work to be inserted into the display.  The USPS Priority Mail Address Label 228 was publicly available in 2016, well prior to the applicant’s invention. There is no functional significance of using a Label 228 other than as a desired aesthetic appearance of the article.  It would have been obvious to merely substitute one ornamental element for another in order to produce a desire ornamental change.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636